The order, in so far as it denies the motion of defendant Peter J. Cahill, is affirmed. The agreement is not signed by Margaret Cahill. The complaint has no allegation that defendants are in fact husband and wife, nor does it contain an allegation that the contract was signed on behalf of Margaret Cahill by Peter J. Cahill as her agent. The order, in so far as it denies the motion of Margaret Cahill to dismiss the complaint, is reversed on the law, and as to her the motion to dismiss the complaint is granted, with ten dollars costs, no costs on this appeal. Kelly, P. J., Rich, Jaycox, Manning and Kelby, JJ., concur.